Citation Nr: 1732564	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-07 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from May 2005 to September 2005 and from June 2006 to May 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of that hearing is of record.

In September 2016, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).

The issue of entitlement to total disability rating due to individual unemployability (TDIU) was raised by the record by the Veteran in a November 2015 statement.  This issue was previously referred to the RO in the September 2016 Board decision, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board still does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

In September 2016, the Board granted service connection for an acquired psychiatric disorder, which was effectuated in an October 2016 rating decision.  The Veteran was assigned a 30 percent rating effective September 22, 2010.  The Veteran filed her notice of disagreement in November 2016 regarding the October 2016 rating decision.  The Agency of Original Jurisdiction (AOJ) has not yet issued a statement of the case (SOC) on this issue.  Ordinarily the Veteran's claim should be remanded for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, in reviewing the Veterans Appeals Control and Locator System (VACOLS), it is clear the AOJ recognizes this issue is on appeal.  Thus, a remand of the Veteran's claim for an increased rating for her psychiatric disorder is not necessary at this time. 


FINDING OF FACT

A diagnosis of a sleep disorder has not been shown at any time during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in June 2015.

VA attempted to schedule a VA examination for the Veteran's asserted sleep disorder in November 2016, but the Veteran reportedly refused to be examined.  The Veteran has not attempted to show good cause for her refusal to report.  The Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, [s]he cannot passively wait for it in those circumstances where [s]he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the evidence shows that the Veteran failed without good cause to report for a VA examination.
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran seeks service connection for a sleep disorder, which she asserts is due to her active service.

The Veteran's STRs show that she had a normal entrance examination in May 2005 and normal separation examination in April 2007.  Her STRs do not show any complaints, treatment, or diagnosis for a sleep disorder during her active service.

In March 2011, the Veteran reported that her boyfriend said she stopped breathing while sleeping.  

The Veteran's treatment records show that she requested a sleep study in April 2011.  However, her medical records do not document she ever underwent a sleep study or has actually been diagnosed with a sleep disorder.

In November 2016, VA attempted to schedule the Veteran for a VA examination regarding her sleep disorder, but she refused to attend.  

Where entitlement to a VA benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for such examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record. 38 C.F.R. §  3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655 (a).  When a claimant fails to participate in a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought and (2) whether the claimant lacked good cause to miss the scheduled examination.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

Here, the claim was denied because the Veteran has not submitted any competent medical evidence showing that she has ever been diagnosed with a sleep disorder, and even if it was accepted that she did in fact have a sleep disorder, there is no medical opinion of record addressing the etiology of such a condition.  As such, the scheduled examination was intended to address two of the prongs required to be met for service connection to be granted.  The Veteran's refusal to report stifles VA's ability to assist her in substantiating her claim, and means that the elements of service connection that were missing at the time of the Board remand continue to be missing.

As such, the Board finds that evidence of a present disability has not been presented in the case of the Veteran's asserted sleep disorder; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  However, here, no residuals of a chronic disability have been identified during the course of the Veteran's appeal.

Additionally, even if it were concluded that the Veteran actually had a sleep disorder, there is simply no probative support for linking it to the Veteran's military service as she refused to attend a VA examination.

Accordingly, the Veteran's claim is denied.


ORDER

Service connection for a sleep disorder is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


